People v Brown (2016 NY Slip Op 05382)





People v Brown


2016 NY Slip Op 05382


Decided on July 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2014-05904
 (Ind. No. 5058/11)

[*1]The People of the State of New York, respondent, 
vEddie Brown, appellant.


Lynn W. L. Fahey, New York, NY (David P. Greenberg of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Camille O'Hara Gillespie of counsel; Olivia Vehslage on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Garnett, J.), imposed May 12, 2014, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267; People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 255; People v Stanley, 99 AD3d 955).
The defendant's contention that the Supreme Court improperly directed him to register under the Gun Offender Registration Act (Administrative Code of City of NY § 10-601 et seq.) may not be reviewed on this appeal because such registration is not "part of [the] defendant's sentence or subsumed within the judgment of conviction" (People v Smith, 15 NY3d 669, 673; see People v King, 134 AD3d 546, 547; People v Rosa, 85 AD3d 587).
ENG, P.J., CHAMBERS, AUSTIN, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court